In this case there are involved two controlling questions. The first is whether or not one may in a bill of complaint combine two causes of action, one to remove a cloud on title and the other to foreclose a mortgage, the defendants and the property being identical in each cause of action.
The appellants contend that reversible error was committed by the court in denying motion to strike bill of complaint on this ground. We think that the chancellor's order denying motion to strike on this ground was warranted under the provisions of Section 31 of the 1931 Chancery Practice Act.
The other question is whether or not one who has accepted a conveyance of property in satisfaction of a mortgage debt may proceed to foreclose the mortgage against liens acquired against the property subsequent to the date of the record of the mortgage. The allegations of the bill are sufficient to warrant the court in entering the order denying motion to dismiss for the reasons stated in the opinion in the case of Lawton v. McIlvaine filed at this term of the court.
The order appealed from, therefore, should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur. *Page 786 
DAVIS, C. J., concurs specially.
BROWN, J., not participating.